Truly, J.,
delivered the opinion of the court.
The evident intent of all parties to this litigation, as appears not only from the testimony but also from their previous course of dealings, was that Thompson should receive from the appellant all the proceeds of the logs delivered by Powell to the appellant, after deducting advances made thereon. But by the word “proceeds” undoubtedly only the net proceeds after all charges for delivery had been paid was meant. Prom this record it is undeniable that “raftage” and “boomage” are charges incident and necessary to the delivery of logs, and must be paid by some one before possession of the logs can be obtained by the milling company, “raftage” being the expense of floating *505and “running” tbe logs, and “boomage” being a fixed charge payable at place of delivery. This is not denied by Thompson, is admitted by Powell, and is stated as a fact by the officers of the appellant company. The construction placed by the chancellor upon the letter of January 1, 1900, from appellant to appellee, was too narrow, and not in accordance with what all parties understood the contract to mean. It is true that appellant, by that letter, does state that, when a sufficient number of logs under each contract “come in” to pay the seventy-five cents per log advanced, Thompson is to receive all in excess thereof. But this language must be construed in the light of the previous course of dealing and the existing contract between the parties. Considered from this point of view, we find that the logs were not considered as delivered to appellant — had not “come in,” in the language of the letter — until “boomage” and “raftage” had been paid. That this was the real understanding of all parties, and is the true interpretation of the letter, is made more manifest by the fact that Thompson was acquainted from the beginning with the contracts existing between appellant and Powell, handled all moneys advanced under th.e contracts, and knew that no part of the money advanced to Powell through him was applied to “boomage,” and only a portion of it paid out for “raftage,” the balance being used to pay for the logs and to get them hauled and put in the water. The very letter upon which Thompson bases his claim showed that money was being paid out by the appellant for raftage over and above the amount advanced in cash to Thompson for Powell. This is not a case in which one party has been misled by the letter or statement of another. It is not contended that this letter was the beginning of the dealings between Thompson and Powell, and it is not proven that it in anywise influenced appellee’s intestate in making advances. Inasmuch as “raftage” and “boomage” had to be paid before the logs could be delivered to the appellant, and inasmuch as Powell’s contract was to deliver the logs at Moss *506Point, tbe place of business of appellant, it is our opinion that all moneys paid for this purpose were necessarily expended for Powell’s benefit and in order that be might fulfill Ms contract, and should have been credited to appellant, and deducted from the proceeds of the logs in stating the account between the parties litigant. The decree herein denied any credit for the money expended in paying these expenses and charges, and required appellant to account to appellee for the gross proceeds of all the logs.

For this error the decree of the chancery court is reversed, and the cause remanded for a restating of the account.